Exhibit 10.49




***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.




AT&T MACHINE TO MACHINE WIRELESS COMMUNICATIONS AGREEMENT




CUSTOMER

AT&T

Legal Name: PositiveID Corporation

Business Name (if different):

Type of Entity: Corporation

(“Customer”)

AT&T Mobility II, LLC on behalf of its Affiliates doing business as AT&T or AT&T
Mobility (“Company”)

CUSTOMER Address (For Official Notices)

Company Address (For Official Notices)

1690 South Congress Avenue

Suite 200

Delray Beach, Florida 33445

AT&T

Business Alliance Channel

1277 Lenox Park Blvd, 6th Floor

Atlanta, GA 30319

CUSTOMER Contact

Company Contact

Name: Mary Ellen Harrison

Title: VP

Telephone: 561-805-8028

Fax: 561-805-8001

Email: meharrison@positiveidcorp.com

Name: Steven Jones

Title: Sales Director

Telephone: 404-499-7423

Fax:

Email: steven.jones.2@att.com

CUSTOMER Billing Address (if different from above)

 

 

 







This Agreement consists of this Cover Page, the attached Agreement Terms and
Conditions, the General Terms and Conditions found at www.att.com/cda in effect
on the Effective Date hereof, and any Exhibits (collectively, this “Agreement”).
This Agreement is effective as of the last signature date below (“Effective
Date"). In the event of a conflict among terms, the order of priority shall be
first, the Exhibits, next the Agreement Terms and Conditions, and lastly the
General Terms and Conditions. This Agreement is not part of or subject to any
AT&T Corporate Digital Advantage Agreement (“ACDA”) between the parties, and no
discounts or rate plans in any ACDA shall apply to Services under this
Agreement, nor shall Services or revenues under this Agreement apply to or
retire any commitments under any ACDA.




                                                                                                                                                                                                                




CUSTOMER’S SIGNATURE BELOW ACKNOWLEDGES THAT CUSTOMER HAS READ AND UNDERSTANDS
EACH OF THE PROVISIONS OF THIS AGREEMENT AND AGREES TO BE BOUND BY THEM.




PositiveID Corporation

 

AT&T Mobility II. LLC

 

 

 

By:

/s/ William J. Caragol

 

By:

/s/ Michael Troiano

 

(Authorized Signature)

 

(Authorized Signature)

Name:

William Caragol

 

Name:   Michael Troiano

 

Title:

President

 

Title:     Executive Director

 

Date:

January 7, 2011

 

Date:     January 24, 2011

 








1

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







AT&T MACHINE TO MACHINE WIRELESS COMMUNICATIONS AGREEMENT




TERMS AND CONDITIONS




SECTION 1.

Purchase and Sale of the Service.     Customer agrees to purchase from Company,
and Company agrees to sell to Customer, wireless service (the “Service”) for use
in Machine to Machine Communications on Company’s wireless Network as stated in
the Exhibits hereto. The Service is provided to Customer for Customer’s use and
not for resale. Customer may permit End Users to utilize the Service but shall
remain responsible for the Service including all payment obligations. The
Service (other than roaming service) is only available in the Area. Customer
will comply with Company policies and procedures reasonably established by
Company for providing the Service, and Company may from time to time modify
these policies and procedures.

SECTION 2.

Term.      This Agreement commences on the Effective Date set forth above and
remains in effect for three years. This Agreement will automatically renew for
successive one-year renewal terms unless either party provides the other with a
notice of termination at least thirty days prior to the end of the then-current
term.

SECTION 3.

The Service

3.1

Network Connections.      Customer must connect to the Company Network in order
to receive the Service. Such connections may be obtained under this Agreement or
pursuant to separate agreement between the parties.

3.2

SIM Requirements.      Customer will only activate SIMS on a Service Plan for
use with Approved Applications and Approved Devices. Company may impose a
minimum or maximum number of SIMs that may be ordered at one time. Customer is
only authorized to purchase SIMs directly from Company or through Company’s
designee for use on the Network. Unless otherwise stated, an Approved Device, an
Approved Application and a SIM are required for all Service Plans. Customer must
not (i) insert the SIMs into Devices bearing a Company mark, or purchased from
Company that have been packaged with a Company SIM; (ii) insert the SIMs into
anything other than an Approved Device; (iii) sell SIMs separate from an
Approved Device; (iv) sell or convey SIMs, separately or with Approved Devices,
other than for use by the expected End User of that SIM and Device; or (v)
program, reprogram, or tamper with the SIMs in any manner.

3.3

Service Restrictions.      A number may not be associated with more than one SIM
at the same time, unless otherwise approved by Company. Company may deny Service
without liability to SIMs appearing on Company’s service deny lists for reasons
including, but not limited to, cases where the SIM is stolen, has been used for
fraudulent purposes, is not used in an Approved Device or with an Approved
Application, or is defective. Company will notify Customer in such cases.

3.4

Modification or Termination of Service.      If Customer desires to modify or
terminate any Service or SIM, or change Service Plans, Customer must advise
Company through use of AT&T’s service delivery platforms. Changes will become
effective as determined by Company.

3.5

Troubleshooting.      Company will provide to Customer, and not directly to End
Users, network monitoring support, technical assistance support and
trouble-shooting support. Customer will cooperate with Company in any
troubleshooting of the Equipment or the Network as required to maintain the
efficient operation of the Service.








2

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







3.6

Limitations on Roaming Service.

3.6.1

COMPANY WILL PROVIDE THE SAME ACCESS TO ROAMING CAPABILITIES (INCLUDING
“IN-AREA” ROAMING WHERE AVAILABLE) THAT IS MADE AVAILABLE BY COMPANY TO OTHER
SIMILARLY SITUATED SUBSCRIBERS PROVIDED THAT EQUIPMENT WITH SIMILAR TECHNICAL
CAPABILITIES AND PROGRAMMING IS USED BY CUSTOMER OR END USERS. THE AVAILABILITY
OF ROAMING SERVICES, AND THE CHARGES FOR THOSE SERVICES, IS DEPENDENT IN PART ON
THE TYPE OF EQUIPMENT USED BY CUSTOMER OR END USERS AND THE PROGRAMMING OF THAT
EQUIPMENT. COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS AS TO THE AVAILABILITY
OR QUALITY OF ROAMING SERVICE PROVIDED BY OTHER WIRELESS CARRIERS, AND COMPANY
WILL NOT BE LIABLE IN ANY CAPACITY FOR ANY ERRORS, OUTAGES, OR FAILURES OF
ROAMING SERVICES PROVIDED BY OTHER WIRELESS CARRIERS.

3.6.2

IF COMPANY, OR ANOTHER ENTITY WITH WHOM COMPANY HAS A ROAMING AGREEMENT,
DISCOVERS OR SUSPECTS ABUSE OR FRAUD WITH RESPECT TO CERTAIN NUMBERS, THEN
ROAMING PRIVILEGES MAY BE SUSPENDED WITH RESPECT TO SUCH NUMBERS. COMPANY WILL
USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE CUSTOMER WITH PRIOR, OR PROMPT
SUBSEQUENT, NOTIFICATION OF THE SUSPENSION OF THE ROAMING SERVICE. COMPANY WILL
NOT BE LIABLE IN ANY CAPACITY TO CUSTOMER FOR THE UNAVAILABILITY OR SUSPENSION
OF ROAMING SERVICE BY OTHER CARRIERS.

3.6.3

TO THE EXTENT ACCESS TO ROAMING CAPABILITIES IS PROVIDED BY COMPANY TO CUSTOMER,
IT IS DEEMED TO BE A “SERVICE” AS DEFINED IN SECTION 11, AND THE USE OF SUCH
ROAMING BY CUSTOMER OR END USERS WILL BE GOVERNED BY THE PROVISIONS OF THIS
AGREEMENT.

3.7

PRIVACY.      THE NETWORK HAS MANY COMPLEX ELEMENTS AND IS NOT GUARANTEED
AGAINST EAVESDROPPERS, HACKERS, DENIAL OF SERVICE ATTACKS, VIRUSES, OR
INTERCEPTORS. CUSTOMER AGREES THAT COMPANY WILL NOT BE LIABLE TO CUSTOMER OR TO
END USERS FOR ANY LACK OF PRIVACY OR SECURITY.

SECTION 4:

End Users.

4.1

Relationship of Parties and End Users.      Customer is solely responsible for
all interactions with End Users with respect to the Service. The Parties agree
that the relationship created by this Agreement is that of independent
contracting parties and not that of dealer, agent, joint venture, joint
employers or partnership. Customer may not identify itself as related to Company
unless explicitly approved in writing by Company. Customer must refrain from any
business practice or advertising that may be injurious to Company. Company is
obligated only to Customer and not to End Users, who are not to be deemed
third-party beneficiaries of this Agreement. Customer is solely responsible for
all risks and expenses incurred in its provision of Service to End Users.

4.2

Disclosures to End Users.      Customer must ensure that the following
disclosures are made to End Users:

[END USER] HAS NO CONTRACTUAL RELATIONSHIP WITH THE UNDERLYING WIRELESS SERVICE
CARRIER AND [END USER] IS NOT A THIRD PARTY BENEFICIARY OF ANY AGREEMENT BETWEEN
[CUSTOMER] AND UNDERLYING CARRIER. [END USER] UNDERSTANDS AND AGREES THAT THE
UNDERLYING CARRIER HAS NO LIABILITY OF ANY KIND TO [END USER], WHETHER FOR
BREACH OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE.
[END USER] AGREES TO INDEMNIFY AND HOLD HARMLESS THE UNDERLYING WIRELESS SERVICE
CARRIER AND ITS OFFICERS, EMPLOYEES, AND AGENTS AGAINST ANY AND ALL CLAIMS,
INCLUDING WITHOUT LIMITATION CLAIMS FOR LIBEL, SLANDER, OR ANY








3

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




PROPERTY DAMAGE, PERSONAL INJURY OR DEATH, ARISING IN ANY WAY, DIRECTLY OR
INDIRECTLY, IN CONNECTION WITH USE, FAILURE TO USE, OR INABILITY TO USE THE
WIRELESS SERVICES EXCEPT WHERE THE CLAIMS RESULT FROM THE UNDERLYING CARRIER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THIS INDEMNITY WILL SURVIVE THE
TERMINATION OF THE AGREEMENT. [END USER] HAS NO PROPERTY RIGHT IN ANY NUMBER
ASSIGNED TO IT, AND UNDERSTANDS THAT ANY SUCH NUMBER CAN BE CHANGED. [END USER]
UNDERSTANDS THAT [CUSTOMER] AND THE UNDERLYING CARRIER CANNOT GUARANTEE THE
SECURITY OF WIRELESS TRANSMISSIONS, AND WILL NOT BE LIABLE FOR ANY LACK OF
SECURITY RELATING TO THE USE OF THE SERVICES. THE [END USER] MAY NOT RESELL THE
SERVICE TO ANY OTHER PARTY.

SECTION 5.

Rates

5.1

Service Plans.      Customer will pay for Service at the rates set forth in the
Service Plan(s) in the Exhibits hereto as selected by Customer. Customer may
change to another available Service Plan in the Exhibits at any time provided it
pays any applicable early cancellation or change fee. The change will normally
be made within twenty-four business hours of Company’s receipt of the request
from Customer and become effective on the first day of the following month’s
billing cycle. Company may modify a Service Plan or charge at any time on thirty
days advance written notice to Customer, provided that any modification not
adverse to Customer may be made immediately effective upon written notice.

5.2

Service Outages.      In the event of a total Service outage within an Area
which is not caused by Customer or its End User and which lasts for a period of
twenty-four hours or more, a credit allowance will be made at Customer’s request
in the form of a pro rata adjustment of the fixed charges billed by Company to
Customer with respect to the affected SIM(s). Periods of discontinuous outage
may not be accumulated in determining if an outage has continued for at least
twenty-four hours. In order to receive such credit, Customer must submit a
written request to Company, stating the date and location of the outage, the
SIMs affected, and such other information as Company may reasonably require.
Such notice must be received by Company within ten business days following the
last date of the period of outage. EXCEPT AS PROVIDED HEREIN, COMPANY WILL NOT
INCUR ANY LIABILITY FOR SERVICE OUTAGES.

SECTION 6.

Invoices, Payments, Disputed Charges, Billing Data

6.1

Invoices and Billing Data.      Company will provide Customer a summary invoice
for all charges on a monthly basis, normally within ten days after the cut-off
date for each billing cycle. Different SIMs may be placed on different billing
cycles. Customer must notify Company if Customer has not received an invoice
within twenty days after the bill cycle cut-off date. Company will use
reasonable efforts to provide electronic detailed billing data for all Service
Plans loaded into a billing cycle. Billing data will be made available
electronically to Customers using the service delivery platform, and in some
cases through physical delivery as well at AT&T’s option.

6.2

Payments.      Payment in full for each invoice is due at the location set forth
in the invoice, in a form payable in U.S. currency, upon the due date set forth
in the invoice or within thirty days after the billing data was received,
whichever is later (“Due Date”). For purposes of payment, Customer may rely only
on the invoice and other billing data received from Company, and may not rely on
any other source including information drawn from any Company or Customer
system. Depending on Customer’s payment history, Company may at its sole
discretion require payment by certified check, money order, or wire transfer, if
available. Payments are past due, and Customer will have committed an Event of
Default, if not received by the Due Date. Time is of the essence with respect to
payment of Company’s invoices. If a payment becomes past due, the account will
accrue late fees and interest at the rate of one and one-half percent per month
or the maximum lawful rate, whichever is less. Customer agrees not to place any
condition or restrictive legend, such as “Paid in Full”, on any check or
financial instrument used to make a payment. The parties agree that the
negotiation of any such check or instrument so inscribed will not constitute an
accord and satisfaction or novation.








4

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







6.3

Disputed Charges.       If Customer disputes part of the monthly invoice,
Customer is required to notify Company in writing and to submit appropriate
documentation justifying such dispute to Company as soon as it is aware of the
dispute, but in no event later than the thirty days after the invoice due date
or such dispute is waived. Notwithstanding any such dispute, Customer agrees to
pay the full amount of any such bill pending the resolution of such dispute.
Company will respond to Customer’s written dispute within thirty days of receipt
of such dispute. Company and Customer agree to use best efforts to resolve all
disputes and Company agrees to promptly refund any amounts due upon dispute
resolution. The notice requirements in this paragraph will not shorten the
period within which actions must be filed as established by the applicable
statute of limitations, but will constitute a condition precedent to any right
of the aggrieved party to contest prior invoices or payments. This condition is
designed to allow each party the opportunity to preserve important evidence in
defense of a claim.

SECTION 7.

Abusive or Fraudulent Use

7.1

Generally.      Service to a SIM may be restricted or cancelled if there is a
reasonable suspicion of abuse or fraudulent use. Company will provide prompt
notice of the restriction or termination to Customer. Customer agrees to make
good faith efforts to minimize abuse or fraudulent use, to promptly report to
Company any such abuse or fraudulent use of which Customer becomes aware, and to
cooperate in any investigation or prosecution initiated by Company. Customer
also agrees to use its best efforts to disable any SIMs, or otherwise block
access to the Service to any End User suspected of abuse or fraudulent. Abuse
and fraudulent use of Service include, but are not limited to: (i) attempting or
assisting another to access, alter, or interfere with the communications of
and/or information about another wireless customer; (ii) tampering with or
making an unauthorized connection to the Network; (iii) installing any
amplifiers, enhancers, repeaters, or other devices that modify the radio
frequencies used to provide the Service; (iv) Subscription Fraud; (v) using
Service in such a manner so as to interfere unreasonably with the use of Service
by one or more other wireless customers or End Users or to interfere
unreasonably with Company’s ability to provide Service; (vi) using Service to
convey obscene, salacious, or unlawful information; (vii) using Service without
permission on a stolen or lost Device; (viii) Unauthorized Access; (ix) using
the Service to provide voice over IP services; and (x) extensive use of the
Service outside of the Area in such a manner as to unreasonably increase AT&T’s
costs.

7.2

Liability for Abuse or Fraudulent Usage.      Liability for charges and other
costs or damages resulting from abuse or fraudulent use are as follows:

7.2.1

Customer is solely liable for charges, costs or damages resulting from (i)
Subscription Fraud, (ii) any theft of a Device, a User ID number, or password
associated with the Service; (iii) any abuse or fraud facilitated by Customer,
Customer’s employees, Customer’s agents or End Users, or (iv) any failure to
give prompt notice of suspected abuse or fraudulent use based on information
available to Customer.

7.2.2

Customer has no liability for abuse or fraudulent use charges, costs or damages
incurred after: i) Customer has taken any and all actions under its control to
stop such abuse or fraudulent use; and ii) either four business hours after
Customer has notified Company of such abuse or fraudulent use or four business
hours after Company independently learns of such abuse or fraudulent use.

7.2.3

Customer will not be liable for any charges relating to Unauthorized Access if
Customer provides Company with clear and convincing evidence of the Unauthorized
Access, such as: (i) call detail information for the End User’s account; and
(ii) a statement by Customer that it has thoroughly investigated the alleged
Unauthorized Access and that it will cooperate reasonably in obtaining
affidavits or other required documentation required for any prosecution of the
person fraudulently using the Service. Company reserves the right to modify this
provision to require affidavits prior to issuing any credits if








5

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




Customer does not comply with this Section. Such investigation by Customer
should include contacting or attempting to contact a sufficient number of
recipients of calls at issue of each End User so as to establish a reasonable
basis for inferring that the remainder of such calls were the result of
Unauthorized Access.

SECTION 8

Limitation of Liability.

8.1

Generally.      AT&T’S ENTIRE LIABILITY, AND CUSTOMER’S EXCLUSIVE REMEDY, FOR
DAMAGES ARISING OUT OF MISTAKES, OMISSIONS, INTERRUPTIONS, DELAYS, ERRORS OR
DEFECTS IN THE SERVICES, AND NOT CAUSED BY CUSTOMER’S OR END USER’S NEGLIGENCE,
SHALL IN NO EVENT EXCEED THE SPECIFIED CREDITS UNDER THIS AGREEMENT, OR IF NO
CREDITS ARE SPECIFIED, AN AMOUNT EQUIVALENT TO THE PROPORTIONATE CHARGE TO
CUSTOMER FOR THE PERIOD OF SERVICE DURING WHICH SUCH MISTAKE, OMISSION,
INTERRUPTION, DELAY, ERROR OR DEFECT IN THE SERVICES OCCURS AND CONTINUES. IN NO
EVENT SHALL ANY OTHER LIABILITY ATTACH TO AT&T.

8.2

Exclusions.      SECTION 8.1 WILL NOT APPLY TO: (i) BODILY INJURY, DEATH, OR
DAMAGE TO REAL OR TANGIBLE PROPERTY DIRECTLY CAUSED BY AT&T’S NEGLIGENCE; (ii)
BREACH OF OBLIGATIONS UNDER THE GENERAL TERMS AND CONDITIONS RELATING TO
CONFIDENTIAL INFORMATION, PUBLICITY, OR TRADEMARKS; (iii) SETTLEMENT, DEFENSE OR
PAYMENT OBLIGATIONS UNDER SECTION 9 (Third Party Claims); OR (iv) DAMAGES
ARISING FROM AT&T’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

8.3.

Consequential Damages.      NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, RELIANCE, OR SPECIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS, ADVANTAGE, SAVINGS OR
REVENUES, OR INCREASED COST OF OPERATIONS.

8.4

Disclaimer of Liability.      AT&T WILL NOT BE LIABLE FOR ANY DAMAGES, EXCEPT TO
THE EXTENT CAUSED BY AT&T’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, ARISING OUT
OF OR RELATING TO: INTEROPERABILITY, ACCESS OR INTERCONNECTION OF THE SERVICES
WITH APPLICATIONS, EQUIPMENT, SERVICES, CONTENT, OR NETWORKS PROVIDED BY
CUSTOMER, END USERS OR THIRD PARTIES; SERVICE DEFECTS, SERVICE LEVELS, DELAYS,
OR INTERRUPTIONS (EXCEPT FOR LIABILITY FOR SUCH EXPLICITLY SET FORTH IN THIS
AGREEMENT); ANY INTERRUPTION OR ERROR IN ROUTING OR COMPLETING CALLS OR OTHER
TRANSMISSIONS (INCLUDING 911 CALLS OR ANY SIMILAR EMERGENCY RESPONSE NUMBER);
LOST OR ALTERED MESSAGES OR TRANSMISSIONS; OR UNAUTHORIZED ACCESS TO OR THEFT,
ALTERATION, LOSS, OR DESTRUCTION OF CUSTOMER’S, ITS AFFILIATE’S, END USERS’, OR
THIRD PARTIES’ APPLICATIONS, CONTENT, DATA PROGRAMS, CONFIDENTIAL INFORMATION,
NETWORK, OR SYSTEMS.

SECTION 9:

Third Party Claims

9.1

AT&T’s Obligations.      AT&T agrees at its expense to defend or settle any
third-party claim against Customer, its Affiliates, and its and their respective
employees and directors, and to pay all compensatory Damages that a court may
finally award against such parties to the extent the claim alleges that a
Service provided to Customer under this Agreement infringes any patent,
trademark, copyright, or trade secret, but not in circumstances where the
claimed infringement arises out of or results from: (a) Customer’s, its
Affiliate’s or a User’s content; (b) modifications to the Service by Customer,
its Affiliates or third parties, or combinations of the Service with any
services or products not provided by AT&T; (c) AT&T’s adherence to Customer’s or
its Affiliate’s written requirements; or (d) use of the Service in violation of
this Agreement.

9.2

Customer’s Obligations.      Customer agrees at its expense to defend or settle
any third-party (including End Users) claim against AT&T, AT&T’s Affiliates, and
its and their respective employees, directors, subcontractors, and suppliers,
and to pay all compensatory Damages that a court may finally








6

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




award against such parties to the extent the claim: (a) arises out of
Customer’s, its Affiliate’s, or an End User’s access to, or use of, the Services
and the claim is not the responsibility of AT&T under Section 9.1; (b) alleges
that a Service infringes any patent, trademark, copyright or trade secret, and
falls within the exceptions in Section 9.1; or (c) alleges a breach by Customer,
its Affiliates, or End Users of a software license agreement governing software
provided in connection with the Services.

9.3

Infringing Services.      Whenever AT&T is liable under Section 9.1, AT&T may at
its option either procure the right for Customer to continue using, or may
replace or modify, the alleged infringing Service so that the Service becomes
noninfringing.

9.4

Notice and Cooperation.      The party seeking defense or settlement of a third
party claim under this Section 9 will notify the other party promptly upon
learning of any claim for which defense or settlement may be sought, but failure
to do so will have no effect except to the extent the other party is prejudiced
thereby. The party seeking defense or settlement will allow the other party to
control the defense and settlement of the claim and will reasonably cooperate
with the defense; but the defending party will use counsel reasonably
experienced in the subject matter at issue, and will not settle a claim without
the consent of the party being defended, which consent will not be unreasonably
withheld or delayed, except that no consent will be required where relief on the
claim is limited to monetary damages that are paid by the defending party under
this Section

SECTION 10.

Default and Termination

10.1

Default.      This Agreement may be terminated upon an Event of Default by
either party if such Event of Default is not cured by the defaulting party
within thirty days of receipt of notice of the Default; provided, however, that
in the case of failure to pay invoices or in the case of a violation of Section
7 of this Agreement or the confidentiality or publicity provisions of the
General Terms and Conditions, this Agreement may be terminated if such Event of
Default is not cured within ten days of receipt of notice of the Default.

10.2

Termination for Convenience.      Either party may terminate this Agreement at
its convenience upon ninety days’ prior written notice to the other party.

10.3

Assurance of Supply.      After the effective termination or expiration of this
Agreement for any reason except for termination by Company due to a material
breach by Customer, the parties agree to continue performing their respective
obligations under the terms of this Agreement that exist as of the date of
termination or expiration for the purpose of unwinding the business relationship
between the parties for a period of ninety (90) days following such termination
or expiration.

SECTION 11.

Definitions

11.1

Affiliate of a party means any entity that controls, is controlled by, or is
under common control with, such party.

11.2

Application(s) mean the software programs, applications or platforms that will
be combined with the Service and used by Customer or End Users.

11.3

Approved Application means an Application that has been tested and approved in
writing by Company in accordance with this Agreement as set forth in the most
current Approved Device list, an example of which is attached hereto as Exhibit
C.

11.4

Approved Device means a Device that has been certified and approved by Company
as set forth in the most current Approved Device list, an example of which is
attached hereto as Exhibit B. Company will provide Customer with the most
current Approved Device list, which list will change from time-to-time.








7

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




11.5

Area(s) means the areas within the United States where Company is licensed to
provide the Service and is providing Service. The Area changes from time to
time.

11.6

Device means the equipment used by a Customer or an End User to originate or
receive wireless transmissions on the Network, including any machine to machine
communications unit, wireless telephone, wireless modem, SIM, and any
accessories.

11.7

End User means an individual or entity obtaining access to, benefiting from, or
using Customer’s Service, including through Approved Applications and Approved
Devices.

11.8

Equipment means all equipment (other than equipment comprising portions of
Company’s Network) necessary to enable Customer or its End Users to use or
benefit from the Service, including but not limited to Customer’s network
facilities, and any Device.

11.9

Events of Default means the following: (i) the execution of any assignment for
the benefit of creditors or the filing for relief by either party under any
applicable bankruptcy, reorganization, moratorium, or similar debtor relief;
(ii) the appointment of a receiver for Customer or Company or for substantially
all of their respective assets or properties; (iii) either party’s failure to
pay any sum owed to the other hereunder at the time such amount comes due; (iv)
either party’s failure to perform or observe any other term, condition, or
covenant to be performed by it under this Agreement; (v) an unauthorized
assignment of this Agreement; or (vi) Customer’s failure to utilize Equipment
compatible with Company’s Network or other network of Company, as determined by
Company.

11.10

Machine to Machine Communications means wireless communications made possible by
the insertion of a SIM by Customer or its agent into an Approved Device for use
with an Approved Application upon activation of the Service, for use by Customer
or an End User.

11.11

Network means those integrated mobile switching facilities, servers, cellsites,
connections, billing systems and other related facilities used by Company to
provide Service in an Area.

11.12

Service means machine to machine data and SMS wireless telecommunications
services for GSM communications, GPRS (General Packet Radio Services), EDGE,
Universal Mobile Telephone Service (UMTS), or High Speed Packet Access (HSPA)
Service. Service does not include voice unless separately agreed by the parties.

11.13

Service Plan means the particular set of rates, terms and conditions as stated
in the Exhibits to this Agreement upon which Company makes Service available to
Customer, but does not include any short-term marketing promotions that may come
with the plan.

11.14

Subscriber Identity Module (“SIM”) means a specially programmed microchip that
is inserted into a GSM Device which encrypts transmissions and identifies the
user to the Network.

11.15

Subscription Fraud means using or assisting another to use any scheme, false
representation, or false credit device, or other fraudulent means or devices in
connection with Service.

11.16

Unauthorized Access means any unauthorized use of Service, which includes the
practices generally referred to as “counterfeiting,” “cloning fraud,” or
“tumbling fraud.”








8

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES:




Exhibit A - Enterprise On Demand (“EOD”) Service (if applicable)




Exhibit B – Approved Devices




Exhibit C – Approved Applications




Exhibit D – Control Center Service (if applicable)








9

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







EXHIBITS TO AT&T MACHINE TO MACHINE

WIRELESS COMMUNICATIONS AGREEMENT/ADDENDUM













EXHIBIT A – RESERVED FOR FUTURE USE











10

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







EXHIBIT B – APPROVED DEVICES







Updatable by Company with advance notice.

















11

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







EXHIBIT C – APPROVED APPLICATIONS







Updatable on written notice by Company.

















12

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







EXHIBIT D --“AT&T CONTROL CENTER POWERED BY JASPER”




1.

The “AT&T Control Center powered by Jasper” (the “Control Center”) is a
“software as a service” (“SaaS”) offering which provides Customer with a
web-based interface providing the ability to manage rate plans, perform
diagnostics, receive usage alerts, perform billing and maintenance, and order,
activate, monitor and control the Services obtained from AT&T. The Control
Center consists of the SaaS capability and the associated systems by which AT&T
will make the Service and the Control Center available to Customer for its use.
Service as defined in the Agreement includes the Control Center.

 

 

2.

Customer is responsible for providing all workstations, data services and
network connectivity required for it to access and use the Control Center and
its SaaS capability. Customer is also responsible for complying with the
security, registration, access, and use requirements imposed by AT&T or Jasper
for the use of the Control Center and SaaS.

 

 

3.

The Control Center is offered to Customer on a Total Service basis only. The
features of Total Service are set forth in Schedules D-1 and D-2. The methods of
providing such features and the scope and extent thereof shall be determined by
AT&T in its sole discretion. The features described in Schedules D-1 and D-2 are
provided on an AS-IS basis, and AT&T does not warrant or guarantee the
availability or performance of the same.

 

 

4.

If used by Customer, AT&T’s Enterprise-On-Demand (“EOD”) ordering and activation
system will be available for Customer’s use after the Control Center is put into
active operation. Any pending EOD orders, or Services currently supported
through EOD, will continue to be served through that system. Additionally,
Customer will be subject to the pricing schedules in any current Agreement for
wireless services as to any Services activated using the EOD system or otherwise
placed into service, and not Pricing Schedule D-3. These other Services will be
billed separately from Control Center services.

 

 

5.

Control Center services, and the associated SaaS, are provided to Customer by
Jasper Wireless, Inc. through AT&T and are subject to Jasper’s “Terms of Use”
(“ToU”) reprinted at http://www.jasperwireless.com/terms.html, as the same may
be changed from time to time. The ToU is a separate, supplemental agreement
between Jasper and Customer and Customer is solely responsible for compliance
with its terms and conditions. By Customer assenting to the terms and conditions
of this Exhibit D, it is also bound to the terms and conditions of the ToU, as
if the terms and conditions of the ToU were fully set forth herein. The terms of
the ToU are in addition to, and do not modify or amend, the terms of this
Exhibit D and its associated Agreement.

 

 

6.

Provision of the Control Center to Customer is subject to and contingent upon
continued availability of the Control Center from Jasper, as well as the terms
and conditions of AT&T’s agreements and understandings with Jasper. AT&T may
withdraw availability of the Control Center on six (6) months advance written
notice. If AT&T withdraws the Control Center service, AT&T may at its option
continue to provide AT&T wireless services to deployed devices and SIMs using
alternative service delivery platforms, at the same prices, terms and conditions
specified herein.

 

 

7.

There is no separate charge for the use of the Control Center Services set forth
in this Exhibit D except as otherwise stated in the attached Pricing Schedule
D-3. Prices for any additional services will be provided to Customer in advance.
However, any Services activated using the Control Center will be subject to
Pricing Schedules D-3 and not to the pricing schedules in any other Agreement or
in any other Exhibit to this Agreement.

 

 

8.

Optional VPN Services. In addition to the provisions of Schedule D-4, the
following applies if Customer elects to order the Optional VPN Service from AT&T
for use with the Control Center.








13

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







 

As a condition to using the Optional VPN Service incidental to the Control
Center, two AT&T-owned VPN routers will be provided and pre-configured by Jasper
for AT&T to work with the Jasper data centers which support the Control Center
and Customer will limit all use of the services using these routers for the
Control Center. While the Optional VPN Service is being provided, these AT&T
routers will only be used to facilitate use of the Control Center; will be
managed remotely; will permit only AT&T or its vendor to have access to the root
administration of these routers; and will be supported through their
manufacturer at AT&T’s discretion. Prices for Optional VPN Services are as
stated in Exhibit D-3. The routers and the services offered thereby are provided
“AS IS” without any express or implied warranty, and AT&T disclaims all
liability associated with their use. Customer is responsible for any liability,
loss or theft of, to or relating the routers. At the conclusion of the term,
unless Customer elects to extend the Control Center services, Customer will
either return the AT&T routers in good condition and repair at its expense or
promptly reimburse AT&T for their cost as determined by AT&T. Any use of the
AT&T routers by Customer acknowledges agreement with these Optional VPN Service
terms.

 

 

9.

Customer understands that the Control Center and associated SaaS is offered on
an "as is" basis. AT&T makes no warranty, guarantee, or representation, express
or implied, relating to the reliability, effectiveness, accuracy, completeness,
performance, or operation of the Control Center and Saas, the associated
Service, or of the equipment and services furnished to Customer for purposes of
the Control Center, SaaS or Service, and specifically disclaims any warranty of
merchantability or fitness for a particular purpose.








14

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







SCHEDULE D-1 – CONTROL CENTER TOTAL SERVICE FEATURES




 

 

 

 

1.

Automated &
Real-Time Provisioning

Rules-driven Auto Provisioning

Custom provisioning automation per account

Real-time Provisioning

Prompt activation / deactivation

Bulk provisioning

UI, bulk file and API based provisioning

Overage Controls

Automated usage throttling

2.

Flexible Rating
& Billing

Shared and Customer Rate Plans

Pre-paid, post-paid, session-based, pooling, pro-ration, tiered, etc.

Customer Selectable Plans

UI, bulk file and API based rate plan selection

Invoice Summary & Details

On-line invoices and details

3.

Real-time
Diagnostics

Diagnostics Wizard

Self-guided wizard for troubleshooting, remedy recommendations

SIM Troubleshooting Spotlight

Diagnostics tool for SS7, GRX troubleshooting

Real-time Connection Status & History

Real-time and historical details of all device connections

4.

Analytics &
Reporting

Alert Engine

Alerts for provisioning, usage, etc.

Provisioning

Provisioning status reports

Billing & Usage

MTD, historical usage reports, invoice-ready billing details

5.

Business
Process
Automation &
API Suite

Standard-based APIs

Web services, documentation, sample code, test environment

Application UI Customization

Custom labels, field extensions, language, time zone

6.

Performance Assurance

Operator Certification

Jasper-performed operator device certification

Design Best Practices

Knowledge base, sample code, reference designs

Performance Assurance Wizard

Self-guided device performance and certification wizard, remote execution








15

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







 

 

 

 

7.

Intelligent
Device Access

Connection Manager

Client code for dynamic, auto-switching wireless connections, network controlled

8.

Application
Portal

Global, Dynamic UI

Multi-organizational support, 5 languages, multi-time zone, vertical
customization

9.

Global Service (optionally via
AT&T Roaming)

Single Implementation for Multiple Country Deployments

Single set of services and support. See Schedule D-3

Improved Availability of Roaming

Tethered probes, real-time monitoring of wireless, GRX, Connection Manager, etc.

10.

Rate Plans

On-demand Rate Plans

Flexible rate plans (per Schedule D-3)

11.

Portal
Professional

Account Branded Portal

Custom branding of Control Center for Accounts

Customer Portal

Self-service access to Control Center for Accounts’ Customers

12.

Connection
Status Monitor

Connection Status Push API

Push APIs for real-time connection status of all SIMs

13.

Solution
Engineering
Support

Solution Engineering

Support for solution design

14.

Customer
Support

Maintenance, trouble tickets processing on 24x7x365 basis

See Schedule D-2








16

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







SCHEDULE D-2 -- SUPPORT SERVICE TERMS AND CONDITIONS

A. Total Support Service. Total Support includes email responses during AT&T
business hours to Customer email inquiries arising in the day to day use of the
Service as well as web access to AT&T’s knowledge base. Total Support also
includes certain support services on a 24X7x365 basis as stated below. There is
no separate charge for Total Support. AT&T will provide the following support
services.

B. Requests for Support. Customer may submit requests for AT&T to help address
service issues encountered with the day to day use of the Service (“Requests for
Support”), as described below.

1.     Hours of Support Operation: Support via email requests or the Control
Center is provided during the normal AT&T Hours of Support Operation (i.e., six
am to six pm Pacific or Central European times, as applicable), excluding
weekends and holidays. Telephone support services are provided 24 hours per day,
365 days per year.

2.     Method of Contact: Support may be requested by Customer Contact(s) to
AT&T Contact(s) during the applicable AT&T Hours of Support Operation via email
at Support@cc.ATT-mail.com or through the Control Center. Support Requests may
be made by telephone to the AT&T Customer Support Center at +1 800-372-0329 by
Customer Contact(s) to AT&T Contact(s) after opening a support request in the
Control Center. AT&T will assign a unique case number for all reported
incidents.

3.     Content: Requests for Support should include:

·

Name and contact information of person reporting problem, the description of the
problem and symptoms, including: Date/Time incident first observed; Exact
location of issue, if applicable; ICCID number(s) of device(s) involved, type of
device, make and model number, if applicable; and Device status in Control
Center

·

Steps taken to attempt to resolve problem

·

Use of the AT&T incident reporting form if available

4.     Designated Support Contacts: For security reasons, Customer must provide
AT&T with an email address for service notifications (a distribution list is
recommended) and a list of names and phone numbers of their employees who have
been designated as support contacts to the AT&T Customer Support Center.
Customer may designate up to 8 support contacts. The Customer may change the
names and numbers from this list at any time with notice to AT&T.

C. Problem Classification and Escalation

1.     Definitions.

·

A “Response” is an acknowledgment (phone or email) of a trouble ticket delivered
by Customer to AT&T (a “Trouble Ticket”) or a notification (phone or email) from
AT&T to Customer in those cases where AT&T discovers the Problem with the AT&T
Service without contact from the Customer. AT&T will proactively escalate
Problems with no response in accordance with the intervals of time listed in the
escalation chart below.

·

A “Problem” is a failure to provide the Control Center or the Service in
accordance with this Agreement that is reproducible by AT&T and classified per
the three severity levels described below.

A “Severity 1 Problem” is a Problem that causes a complete outage of the Service
where no terminals can connect to the Service to transmit or receive data or a
complete outage of the Control Center where no Customer users can access or use
the Control Center.

A “Severity 2 Problem” is a Problem that causes a significant failure or
degradation in performance of the Service or the Control Center.

A “Severity 3 Problem” is a Problem that causes a minor failure or degradation
in performance of the Service or the Control Center.








17

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







2.     Response Time Targets. Upon receipt by a AT&T support contact of a
Request for Support from Customer via telephone, (response time targets not
applicable to requests made via email or through the Control Center) AT&T will
use commercially reasonable efforts to provide a Response to the situation (the
“Problem”) within the time frames outlined below:




Severity 1 Problem Response within fifteen (15) minutes

Severity 2 Problem Response within thirty (30) minutes

Severity 3 Problem Response within one (1) business day




3.     Escalation Procedures: If AT&T does not respond to a Request for Support
within the time frames described above, Customer may contact AT&T escalation
contacts below.




Escalation Level

Severity 1

Severity 2

Severity 3

First level review
of trouble ticket

15 minutes

1 hour

24 hours

Support
Engineer

15 minutes

1 hour

24 hours

Manager

2 hours

4 hours

48 hours

Vice President

4 hours

8 hours

96 hours

Update
Frequency

Every 30 minutes, if requested or as otherwise agreed

Every hour during business hours if requested or as otherwise agreed

Every business day if requested or as otherwise agreed




4.     Customer Assistance: The Customer employee who contacted AT&T must be
available during the resolution interval to explain and/or describe the problem
if the AT&T staff deems it necessary. Timely resolution of the problem may
require the Customer to provide supporting evidence of the Problem.




D.    Contacts

Customer and AT&T shall exchange and keep current lists of the appropriate
contact people within each organization. During the Term, Customers may escalate
issues through the following AT&T escalation contacts and vice versa:




Contact

Phone Number

Email

Customer Support Center

+1 408-328-5250

+44 (0) 20 711-78513

Support@cc.ATT-mail..com

Director Customer Support

+1 408-328-5202

Support_escalations@cc.ATT-mail.com

Vice President, Operations

+1 408-328-5218

Operations_escalations@cc.ATT-mail.com




Customer Contacts (To be completed by Customer):

Contact / Title

Name

Phone

Email

VP Health ID

Mary Ellen Harrison

561-805-8028

meharrison@positiveIDcorp.com

Accounting

Stephanie Posada

561-805-8027

sposada@positiveidcorp.com

Finance

Prakash Patel

561-805-8048

ppatel@postiiveidcorp.com








18

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







SCHEDULE D-3 -- CONTROL CENTER PRICES AND SERVICE PLANS

I.

Service Plans. For each active Control Center SIM, Customer may select any of
the Service Plans listed below in this Schedule D-3. If a Service Plan requires
a term commitment, the fee for early cancellation of Service on that plan will
be specified in the Service Plan description. All fees are due within 30 days of
date of invoice.

II.

Usage Charges

A.

Data Usage. Data usage charges will apply to data transmissions, text messages,
downloadables, alerts, and any other information sent through the Network and
associated with the Device. Those charges are set forth in the applicable
Service Plan. Unless stated otherwise, all data will be calculated and billed in
kilobytes. Usage for each session will be rounded up to the next kilobyte and
the charge for each billing period will be rounded up to the nearest cent. One
megabyte equals 1024 kilobytes. One kilobyte equals 1024 bytes. Customer
understands that the use of compression solutions may or may not impact the
amount of kilobytes for which it is billed.

B.

Dropped Transmissions. Data transmissions may be involuntarily interrupted
(“dropped”) for a variety of reasons beyond the control of Company. Dropped
transmissions will be billed as any other transmission. In addition, Company may
try to re-send a dropped transmission, which will result in additional charges.
If Customer has a problem with dropped transmissions, Customer should call the
Company support service line. If Company believes a credit is appropriate, it
may reduce the charges accordingly.

C.

Roaming. Roaming charges apply when a Device is used outside of the Company
Network. Roaming rates and availability are set forth below in the Rate Plan
descriptions.. Lagging data records will be applied the day they are received by
Company and not the date used.

D.

International Roaming. Company reserves the right at any time to restrict
international data roaming to certain countries as it sees fit. Customer
acknowledges that some countries cannot be blocked from international data
roaming. International data roaming rates and availability are set forth below
in the Rate Plan description.. Lagging data records will be applied the day they
are received by Company and not the date used.

III.

Features. Feature charges (if any) will be billed on a monthly basis for any
billing cycle during which the feature is activated or deactivated. Company may
limit the number of features and promotions that can be assigned to a SIM.

IV.

Control Center Discount Program

A.

Eligibility. In order to receive a Control Center Discount (if any), Customer
must meet its commitments, including any Minimum Revenue or unit volume
commitment. Control Center SIMs and revenues are not eligible for any other
discounts








19

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.




B.

Amount of Discount. Customer is entitled to receive the Control Center discounts
(if any) listed immediately below:




EOD Service Plan




Total Monthly Service Revenue exceeds:

Service Discount

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***




C.

Modification of Control Center Discount Program. Company may modify the Control
Center Discount Program at any time in accordance with the requirements of
Section 19.9; provided that any modification not adverse to Customer may be made
effective immediately upon notice to Customer and will not give Customer the
right to terminate this Agreement.

V.

Minimum Subscriber Obligation (“MSO”) for Control Center Services.

Customer agrees to an MSO of *** subscribers to be active in the Control Center
by March 31, 2012.

An MSO of *** subscribers will be maintained for Control Center services for
monthly billing cycles between March 31, 2012 through March 31, 2013, measured
at the end of each monthly billing cycle.

An MSO of *** subscribers will be maintained for Control Center services for
monthly billing cycles between March 31, 2013 through March 31, 2014 measured at
the end of each monthly billing cycle.

For monthly billing cycles between March 31, 2012 and March 31, 2014, in any
billing cycle where Customer’s subscriber count at the end of the monthly
billing cycle does not equal or exceed the applicable MSO for that monthly
billing cycle, Customer will be charged *** MRC for each SIM in use on the 35K
plan and *** for each SIM in use on the 1M plan in that monthly billing cycle.

The MRC charge may be applied in the bill for the affected monthly billing
cycle, or may be applied as an adjustment in a subsequent billing cycle. .

VI.

Activation and Other Processes.

Customer will follow the processes established by Company from time-to-time to
activate, terminate or otherwise modify Service or, if applicable, to purchase
Devices. Any order for Service and/or Devices that Customer’s authorized
representative submits to Company will be binding upon Customer pursuant to the
terms and conditions of this Agreement. Company may reasonably rely on the
authority of any person who executes an order on Customer’s behalf.








20

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------




***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.




VII.

Control Center Service Plan(s)

The following Service Plan(s) apply for Control Center SIMs. (Control Center
SIMs have an ICCID of xx310650xxxxxxxxxxxx).




Control Center Service Plan for Resale




Monthly

Recurring

Charge

Included

KB

Data Usage

Overage

/ KB

International Roaming

/ KB

Domestic /

SMS

Pooling

***

35

***

***

***

Yes

***

1024

***

***

***

Yes




Notes:

A.

Company’s domestic data network for purposes of this offer includes U.S. areas
owned and operated by Company and some limited U.S. areas owned and/or operated
by other carriers. The End-User’s principal residence must be within an eligible
Company wireless area. If *** or more of the data usage in any three month
period is used off the Company owned and operated domestic data network, Company
reserves the right, at its option, with prior written notice, to terminate the
Service or move the End User to another data plan for which the End User may
otherwise qualify.

B.

While Customer is in good standing, Customer may elect to factory test SIM
Card(s) prior to deployment without charge for the first 20kb of US Domestic
data usage. The Customer must then promptly deactivate the SIM Card (change it
to another SIM state that does not pass data) or the SIM Card will remain
activated and subject to all applicable charges. Free factory testing is not
available for SMS-only applications. AT&T reserves the right to activate devices
that have passed out of testing and distribution and are being commercially used
by customer.

C.

SIM charge: There will be a one-time SIM charge of *** per IMSI invoiced to
Customer on the first invoice following shipment of the IMSI.

D.

A one-time activation fee of *** per SIM applies to all activations, regardless
of the rate plan. No termination fee or plan change fee applies to activations
under the rate plan(s), unless specified in the individual plan description.

E.

The charge for MO Messages while roaming internationally, including in Canada,
is *** per Message. The charge for MT Messages while roaming internationally,
including in Canada, is *** per Message.

F.

Plans above are net prices, with no further discounting available unless
provided in Section IV.








21

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.




II. Additional Charges (applied as indicated)




Service

Frequency

Cost Per

Description

Account Setup Charge

One time

per account

***

Creation and configuration of AT&T Control Center account.

Includes up to 3 hours of online training.

Dynamic IP

 

 

 

 

 

 

 

Custom Dynamic APN Set Up

One time

Per APN

***

Creation of custom APN – dynamic private IP addressing.

Requires VPN.

Static IP Option

 

 

 

Custom Static IP APN Set Up

One time

Per APN

***

Creation of custom APN – static private IP addressing.

Requires VPN.

SMPP Bind

One time per SMPP Bind

***

Set up cost for SMPP Bind to provide for SMS connectivity. Includes connectivity
to redundant SMSC gateways,

Requires VPN.

 

 

 

 

CPE VPN setup - Table Top Routers

One time

per VPN

***

VPN set up that includes two (2) Cisco 861 table top routers configured with
redundant VPN tunnels. See Schedule D-4 for additional details.

Monthly

per VPN

***

Monthly rate for VPN monitoring and management.

CPE VPN setup -Rack Mount Routers

One time

per VPN

***

VPN set up that includes two (2) Cisco 1811 rack mountable routers configured
with redundant VPN tunnels. See Schedule D-4 for additional details.

Monthly

per VPN

***

Monthly rate for VPN monitoring and management.

COAM (Customer Owned and Maintained) VPN Set Up

One Time

per VPN

***

Customer Owned and Maintained VPN implementation. Must be Cisco model 861 or
1811 configured with redundant VPN tunnels.

Must be configured with AT&T supplied configuration and allow remote management
and monitoring.

Includes 10 hours of set up time. Additional time billable at hourly rate of
***.

Customer must supply and maintain hardware.

See Schedule D-4 for additional details.

Monthly

per VPN

***

Monthly rate for VPN monitoring and management.




At minimum, each Control Center account MUST include:

1)  Account Setup

2)  Dynamic or Static APN

3)  CPE or COAM VPN








22

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions




--------------------------------------------------------------------------------







Schedule D-4 – VPN Service Terms




1.

CPE (Customer Premises Equipment) VPN Services Terms. The following applies if
Customer elects to order the Optional VPN Service from AT&T for use with the
Control Center. As a condition to using the Optional VPN Service incidental to
the Control Center, two AT&T-owned VPN routers will be provided and
pre-configured by Jasper for AT&T to work with the Jasper data centers which
support the Control Center and Customer will limit all use of the services using
these routers for the Control Center. While the Optional VPN Service is being
provided, these AT&T routers will only be used to facilitate use of the Control
Center; will be managed remotely; will permit only AT&T or its vendor to have
access to the root administration of these routers; and will be supported
through their manufacturer at AT&T’s discretion.

 

 

 

Prices for Optional VPN Services are as stated in Exhibit D-3. The routers and
the services offered thereby are provided “AS IS” without any express or implied
warranty, and AT&T disclaims all liability associated with their use. Customer
is responsible for any liability, loss or theft of, to or relating the routers.
At the conclusion of the term, unless Customer elects to extend the Control
Center services, Customer will either return the AT&T routers in good condition
and repair at its expense or promptly reimburse AT&T for their cost as
determined by AT&T.

 

 

 

Any use of the AT&T routers by Customer acknowledges agreement with these VPN
Service terms.

 

 

2.

COAM (Customer Owned and Maintained) VPN Service Terms. As a condition to the
optional COAM VPN service provided by AT&T to facilitate the use of the Jasper
Services by Customer, Customer will supply two VPN routers to work with AT&T’s
data centers, in either supported model:

 

- Cisco 861 (tabletop)

 

- Cisco 1811 (rack mountable)

 

 

 

Routers will be configured according to AT&T specification for connection to the
ATT Control Center Services. Routers may need to be shipped to AT&T location for
configuration. If shipping is required, Customer will pay reasonable shipping
and handling costs.

 

 

 

Customer will limit all use, and access of these routers to facilitate the use
of the ATT Control Center Services by Customer. Unless Customer - incorporates
these routers into its system facilities (that is, provides appropriate space,
power and connectivity, assigns address space and points to a new route) solely
for use with the Jasper Services within 60 days of Effective date, then AT&T
reserves the right to withdraw support for the optional COAM VPN service.

 

 

 

During the term, Customer will manage these routers; will have sole access to
the root administration of these routers consistent with AT&T specification and
will provide support for these routers. Customer is responsible for maintaining
software updates, configuration, and availability of the routers and associated
network, including network monitoring on the router. AT&T disclaims all
liability associated with the router use. Customer is responsible for any loss
or theft of routers or information from routers.

 

 

 

If SMPP traffic is desired, Customer must implement a VPN for SMPP encrypted
traffic.

 

 

 

Any use of the routers by Customer for access to ATT Control Center Services,
acknowledges agreement with these supplemental COAM VPN service terms.








23

AT&T CONFIDENTIAL AND PROPRIETARY

Use pursuant to Company instructions


